261 So. 2d 766 (1972)
In re Lovis C. LAMMERS
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, a Corp.
Ex parte Lovis C. Lammers.
8 Div. 485.
Supreme Court of Alabama.
April 27, 1972.
Robert W. Walker and William T. Musgrove, Jr., Florence, for petitioner.
Robert E. Jones, III, Florence, opposed.
*767 LAWSON, Justice.
Petition of Lovis C. Lammers for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Lammers v. State Farm Mutual Automobile Insurance Co., a Corporation, 261 So. 2d 757.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.